Name: Commission Regulation (EC) No 2067/94 of 17 August 1994 amending for the third time Regulation (EC) No 1393/94 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  Europe;  prices;  trade policy;  agricultural activity
 Date Published: nan

 18 . 8 . 94 Official Journal of the European Communities No L 213/9 COMMISSION REGULATION (EC) No 2067/94 of 17 August 1994 amending for the third time Regulation (EC) No 1393/94 adopting exceptional support measures for the market in pigmeat in the Netherlands HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain regions in Belgium, which are located in the border area to the Netherlands, exceptional support measures for the market in pigmeat were adopted for the Netherlands in Commission Regulation (EC) No 1 393/94 (3), as last amended by Regulation (EC) No Regulation (EC) No 1393/94 is hereby amended as follows : In Article 4, paragraph 2, 'ECU 31 ' is replaced by 'ECU 26' and 'ECU 26' is replaced by 'ECU 22'. 1794/94 (4); Article 2 Whereas it is necessary to adjust the buying-in price for piglets to the present market situation taking into account the decrease in market prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1994. For the Commission Karel VAN MIERT Member of the Commission (&gt;) OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 152, 18 . 6. 1994, p. 27. (4) OJ No L 186, 21 . 7. 1994, p. 35.